Citation Nr: 1635476	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to March 1952, including service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) June 2015.  The hearing transcript is associated with the record.

The claim was denied in a July 2015 Board decision.  The Veteran timely appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, pursuant to a Joint Motion for Partial Remand submitted by the parties, the Court vacated and remanded the Board's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA psychiatric examination in April 2014.  The examiner indicated that there were three distinct psychiatric diagnoses and the symptoms of each were distinguishable, and determined that the Veteran's occupational and social impairment due to all of his psychiatric conditions (some of which are not service-connected) corresponded with the 70 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the examiner did not adequately address the Veteran's occupational and social impairment attributable solely to his service-connected PTSD, instead noting that the majority of impairment is due to non-service connected disabilities and that PTSD impairment was "consistent or slightly worsened" since the last examination.  As the occupational and social impairment attributable solely to his service-connected PTSD is unclear from this report, on remand, the AOJ is directed to obtain an addendum opinion addressing this question.  Updated VA treatment notes should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment notes and associate them with the Veteran's claims file.

2.  Then return the claims file to the April 2014 VA psychiatric examiner (or another qualified psychologist, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is requested to characterize the Veteran's social and occupational impairment due solely to his service-connected PTSD.  

Full rationale should be provided for the stated opinion.  If the examiner is unable to offer the requested opinion, it is essential that he or she furnish a rationale for this conclusion.

3.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




